Citation Nr: 9906256	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-39 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to accrued benefits based on entitlement to 
special monthly compensation (SMC) due to the need for aid 
and attendance by another person or on being housebound.

2.  Entitlement to accrued benefits based on entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1942 to June 
1945.  The appellant is the veteran's surviving spouse.  

In November 1995, the veteran filed an application for TDIU 
and SMC benefits.  By rating decision in January 1996, the 
claim for TDIU benefits was denied.  In February1996, the 
veteran submitted a notice of disagreement regarding both the 
TDIU and SMC claims, and in that same month the RO issued a 
statement of the case for both issues.  The veteran died 
later in February 1996.  In April 1996, the appellant 
submitted in writing the instant claim for accrued benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  At the time of the veteran's death in February 1996, 
service connection was in effect for deformity of the right 
hand with advanced claw hand contractures, rated as 70 
percent disabling; nonunion fracture of the right humerus 
with false flail joint (major), rated as 60 percent 
disabling; traumatic arthritis of the left knee, rated as 10 
percent disabling; and primary optic atrophy with contracture 
of visual fields, rated as 10 percent disabling.  His 
combined service connected disabilities were rated as 90 
percent disabling.

3.  Prior to his death, the veteran was not blind or a 
patient in a nursing home and his service connected 
disabilities did not render him unable to care for most of 
his daily personal needs or to protect himself from the 
hazards and dangers incident to his daily environment without 
the assistance of others.

4.  Prior to his death, there was no individual service 
connected disability rated or ratable at 100 percent 
disabling and he was not confined to his home and immediate 
premises secondary to service connected disorders.

5.  Prior to his death, the veteran was precluded from 
performing all forms of substantially gainful employment as a 
result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits based on an award of 
SMC due to the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1114(l), 5107, 5121 (West 1991); 38 
C.F.R. §§ 3.350, 3.352 (1998).

2.  The criteria for accrued benefits based on an award of 
SMC due to being housebound have not been met.  38 U.S.C.A. 
§§ 1114(s), 5107, 5121 (West 1991); 38 C.F.R. § 3.350 (1998).

3.  The criteria for the assignment of accrued benefits based 
on an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the Board finds that the 
appellant has presented claims that are plausible.  The Board 
is also satisfied that all relevant evidence has been 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
Furthermore, claims for accrued benefits are based on 
evidence that is on file at the time of the veteran's death.  
38 U.S.C.A. § 5121. 

In November 1995, the veteran filed a claim for TDIU 
benefits.  He indicated that he had been a trash truck driver 
until his retirement in November 1983, that he had retired 
from his last job due to his eyesight and hands as he was 
unable to drive and see, and that he had not tried to obtain 
employment since he became disabled.  

A November 1995 employer statement indicates that the veteran 
had been a sanitation truck driver, and that he had been 
granted an early retirement.

On VA examination in October 1995 for housebound status or 
permanent need for regular aid and attendance, it was noted 
that the veteran had been hospitalized on October 15, 1995 at 
Spartansburg Regional Medical Center.  On examination, the 
veteran was 5'8" tall and weighted 257 pounds.  The veteran 
could walk only a few feet.  His gait was labored and with a 
wide base.  He was bent over in posture with massive 
anasarca.  There was severe scrotal, penile, abdominal and 
lower extremity edema.  The veteran was pale and looked quite 
unhealthy.  The right upper extremity was completely disabled 
secondary to military injury with "claw" hand.  The left 
upper extremity was without severe limitation in terms of 
gross movement.  He could not use it for fine movements such 
as buttoning clothes.  There was marked sensory neuropathy of 
the lower extremities that affected his balance.  However, 
this was irrelevant as the veteran's cardiac status limited 
his movement to only several feet. 

There was no restriction of the spine, trunk, or neck.  There 
was intermittent bladder outlet obstruction secondary to 
severe penile edema.  The veteran's activity was nearly 100 
percent limited secondary to poor cardiac status, severe 
congestive heart failure/anasarca, and chronic renal failure 
with almost complete resistance to diuresis.  Despite being 
on multiple medications at one time during hospitalization, 
his pulmonary edema was never even slightly resolved.  In all 
manners, it was noted that the veteran was being sent home 
for hospice/comfort care, with the feeling that he would 
probably succumb to his illness within the next few weeks to 
one month.  It was reported that the veteran was unable to 
walk without the assistance of another person, and he was 
unable to leave the home or immediate premises.  A wheelchair 
was required.  The diagnoses were congestive heart 
failure/anasarca with LV systolic and diastolic dysfunction; 
chronic renal failure with severe resistance to diuretic 
therapy; coronary artery disease, status post myocardial 
infarction and severely hypokinetic septum; and type II 
insulin requiring diabetes mellitus.  It was certified that 
the veteran required the daily personal health services of a 
skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.  It was 
further annotated that the veteran needed hospice care to 
help him and his family to prepare for his demise and for 
comfort care.

In November 1995, the veteran requested that he be considered 
for SMC benefits based on the October 1995 VA examination 
report.

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life. 38 
C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that 
the veteran before his death was not blind or a patient in a 
nursing home and it has not been otherwise contended.

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability, due to service- 
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary. 38 C.F.R. § 3.352(a).  In applying this provision 
to the facts of this case, the Board does not dispute that in 
the months immediately preceding his death, the veteran 
"required the regular assistance of another person for most 
of the activities of daily living and for protection against 
the hazards or dangers incident to daily life."  However, 
the evidence shows that the disabilities necessitating such 
care were predominantly the congestive heart failure, chronic 
renal failure, coronary heart disease, and diabetes mellitus, 
rather than the veteran's service connected disabilities.  
Accordingly, the appellant's claim must be denied.

In reaching the above conclusion, the Board notes that at the 
time of the veteran's death, service connection was in effect 
for deformity of the right hand with advanced claw hand 
contractures, rated as 70 percent disabling; nonunion 
fracture of the right humerus with false flail joint (major), 
rated as 60 percent disabling; traumatic arthritis of the 
left knee, rated as 10 percent disabling; and primary optic 
atrophy with contracture of visual fields, rated as 10 
percent disabling.  Service connection was not in effect for 
congestive heart failure, chronic renal failure, coronary 
heart disease, or diabetes mellitus. 

The clinical evidence of record at the time of the veteran's 
death is contained in the October 1995 VA examination report.  
It was reported that the right upper extremity was completely 
disabled secondary to a military injury with "claw" hand.  
However, it was stressed that the veteran's cardiac status 
and chronic renal failure limited his activity almost 100 
percent.  The veteran was released to his home with hospice 
care to help him and his family to prepare for his demise and 
for comfort care.  The veteran died at home in February 1996 
with the immediate cause of death listed as cardiomyopathy 
with congestive heart failure, due to or as a consequence of 
poorly controlled Type II diabetes mellitus and chronic renal 
insufficiency with marked diuretic resistance.  Malnutrition 
was listed under other significant condition contributing to 
death but not resulting in the underlying cause of death.  

As indicated above, the clinical evidence does not support 
the appellant's claim that the veteran's service connected 
disabilities were the predominant reason for the veteran's 
condition in October 1995.  Rather, it is clear that his 
situation was complicated by his non-service connected 
disabilities to include congestive heart failure, chronic 
renal failure, coronary heart disease, and diabetes mellitus 
that resulted in the veteran's virtual helplessness.  
Accordingly, the claim for accrued benefits based on aid and 
attendance must be denied.  38 U.S.C.A. § 1114; 38 C.F.R. 
§§ 3.350, 3.351, 3.352.

With respect to the claim for "housebound" benefits, 
entitlement is based on a showing that an individual service 
connected disability is rated or ratable at 100 percent 
disabling and that the claimant was permanently housebound by 
reason of service connected disability or disabilities.  The 
Board notes that despite the veteran's multiple service 
connected disabilities, he did not at the time of his death 
have a single service-connected disability evaluated as 100 
percent disabling.  Since this is a threshold requirement for 
special monthly compensation benefits based on being 
"housebound," it is apparent that the basic requirement for 
this benefit has not been met.  The Board notes that the 
Diagnostic Codes relative to the service connected right 
upper extremity disabilities do not provide for 100 percent 
ratings.  In that regard, the highest possible rating for 
nonunion fracture of the right humerus under DC 5202 is 80 
percent, and the highest possible rating for deformity of the 
right hand with advanced claw hand is 70 percent under DC 
5125.  Moreover, as there was no evidence of record at the 
time of death regarding the left knee disability or optic 
atrophy, there was no basis upon which a rating in excess of 
the existing 10 percent ratings could have been obtained.  
Thus, the veteran did not have an individual disability that 
was rated or ratable at 100 percent disabling.  In addition, 
it was not otherwise shown by the objective evidence of 
record that the veteran was "housebound" due solely to 
service connected disabilities prior to his death.  
Therefore, the Board concludes that an award of accrued 
benefits based on special monthly compensation due to being 
"housebound" is not warranted. 38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).

With respect to the claim for TDIU benefits, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (VA) has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16.

The Board finds that the veteran met the requirement of 38 
C.F.R. § 4.16(a) in qualifying for a total disability rating 
in that his service connected deformity of the right hand 
with advanced claw hand contractures was rated as 70 percent 
disabling, nonunion fracture of the right humerus with false 
flail joint (major) was rated as 60 percent disabling, 
traumatic arthritis of the left knee was rated as 10 percent 
disabling, and primary optic atrophy with contracture of 
visual fields was rated as 10 percent disabling, which 
resulted in a combined 90 percent disability rating due to 
service connected disability.  

The record shows that the veteran last worked in late 1982 as 
a sanitation truck driver.  He indicated in his November 1995 
TDIU claim that he had retired in November 1983 due to his 
eyesight and hands, as he was unable to drive and see.  The 
veteran further indicated that he had not tried to obtain 
employment thereafter.  A November 1995 statement from the 
veteran's last employer indicated that the veteran had been 
granted early retirement in December 1982.  The reason behind 
the early retirement was not specified.  There is an 
approximate one year discrepancy between the veteran's date 
of retirement and the date reported by his employer; however, 
this discrepancy has no practical effect on the Board's 
adjudication and for the purposes of this decision the Board 
will use the employer's date.  

By rating decision in January 1991, the veteran's 20 percent 
rating was increased to 60 percent for nonunion fracture of 
the right humerus, as it was determined that the medical 
evidence showed that his right upper arm was useless.  The 60 
percent rating was effective from November 1989.  The October 
1995 VA examination corroborated the fact that the veteran's 
right upper extremity, his major or dominant side, was 
completely disabled secondary to service connected 
disability.   

The veteran's statement that he retired in the early 1980s 
due to his inability to drive is credible in light of his 
service connected right arm and eye disabilities.  It is 
significant that the level of disability relating to the 
veteran's right arm increased markedly in the late 1980s as 
was reflected by the increase to 60 percent disabling.  His 
employer certified that the veteran was granted an early 
retirement in 1982.  With an employment history as a truck 
driver and with a 4th grade education as a backdrop, the 
Board finds that there is a plausible basis based on the 
medical evidence to conclude that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of his service connected disabilities and that he was 
unemployable at the time of his TDIU claim.  Accordingly, the 
Board finds that the evidence supports the appellant's claim.


ORDER

Entitlement to accrued benefits based on entitlement to 
special monthly compensation due to the need for the aid and 
attendance of another person or on being housebound is 
denied.

Entitlement to accrued benefits based on entitlement to a 
total disability rating based on individual unemployability 
due to service connected disabilities is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

